Citation Nr: 0301531	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  97-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1962.

This appeal comes to the Board of Veterans' Appeals 
(Board) from a January 1997 RO rating decision that denied 
an increased (compensable) evaluation for residuals of 
left inguinal hernia repair.

Statements from the veteran and his representative show 
that the veteran is requesting service connection for a 
neurological disorder manifested by premature and 
nocturnal ejaculations due to surgery for his service-
connected GI (gastrointestinal) disorder.  While the RO 
has denied service connection for GU (genitourinary) 
conditions, the claim for secondary service connection for 
a neurological disorder manifested by GU problems has not 
been adjudicated and will not be addressed by the Board.  
This matter is referred to the RO for appropriate action.



FINDING OF FACT

The veteran failed to report without good cause for VA 
examinations to determine the severity of his GI condition 
in connection with his claim for increase.


CONCLUSION OF LAW

An increased (compensable) evaluation for residuals of 
left inguinal hernia repair must be denied.  38 C.F.R. 
§ 3.655(a),(b) (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
1991 & Supp. 2002)) redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
The Board finds that the requirements of the VCAA have in 
effect been satisfied in connection with the veteran's 
claim for an increased (compensable) evaluation for 
residuals of left inguinal hernia repair for the reasons 
noted below.

The veteran has been provided with a VA examination to 
determine the severity of the residuals of left inguinal 
hernia repair and he failed to report of additional VA 
examination to determine the current severity of those 
residuals.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, that essentially 
notify them of the evidence needed by the veteran to 
prevail on the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In an April 2001 letter, the RO 
notified the veteran of the evidence needed to 
substantiate his claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without providing additional assistance 
to the veteran in the development of his claim as required 
by the VCAA or to give the representative another 
opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no 
further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from September 1960 to 
September 1962.

A November 1970 RO rating decision granted service 
connection for a post operative scar from left herniotomy.  
A zero percent evaluation was assigned for this condition, 
effective from August 1970.

VA and private medical reports show that the veteran was 
treated and evaluated for various medical problems from 
1996 to 1999.  The more salient medical reports related to 
the claim being considered in this appeal are discussed 
below.

A private medical report received in May 1996 noted that 
the veteran had undergone a left hernia operation in 
September 1960.  It was noted that he had developed a 
urologic problem since then.

The veteran and his wife testified at a hearing in May 
1997.  The testimony was to the effect that the veteran 
had premature and nocturnal ejaculations due to surgery in 
service for a left inguinal hernia.

The veteran underwent a VA medical examination in July 
1996.  A history of left inguinal hernia repair in service 
complicated by wound infection was noted.  The veteran 
complained of nocturnal and premature ejaculations.  His 
abdomen was slightly obese.  There was no mass or 
organomegaly.  There was a well-healed left inguinal scar 
that was minimally tender.  The diagnoses were persistent 
nocturnal seminal emissions status-post left inguinal 
hernia repair by history with minimally enlarged seminal 
vesicles, premature ejaculation, and BPH (benign prostatic 
hypertrophy) symptomatology.

The veteran underwent a VA medical examination in July 
1997.  He complained of premature ejaculations.  His 
abdomen was obese, nontender, and nondistended.  There 
were positive bowel sounds.  No masses were palpated.  
There was a well healed left inguinal scar.  Genitalia 
were normal and no masses were palpated in the testicle 
area.  The diagnoses were status post left inguinal in 
1960 with history of nocturnal seminal emissions after the 
hernia repair, and premature ejaculations and symptoms of 
benign prostatic hypertrophy.  The examiner had no 
explanation for the veteran's premature ejaculations.  It 
was noted that there was a questionable minimally enlarged 
seminal vesicle, via rectal ultrasound, with left cystic 
mass on the left "epidid" head.

A private medical report dated in July 1999 notes that the 
veteran believed he had erectile dysfunction, namely, 
premature ejaculation since surgery for left inguinal 
hernia.  The examiner opined that there was no association 
between his premature ejaculation and the surgery for his 
left inguinal hernia.

A VA document shows that the veteran failed to report for 
a VA GI examination in December 1999.  In a letter dated 
in January 2000, the RO notified the veteran that he was 
being rescheduled for a VA examination and that his claim 
for an increased (compensable) evaluation for residuals of 
left inguinal hernia repair would be denied if he failed 
to report for the examination.

A VA document shows that the veteran failed to report for 
a VA GI examination in March 2000.  Another VA document 
shows that he failed to report for VA examination in June 
2001.

B.  Legal Analysis

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such an examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b).  38 C.F.R. § 3.655(a) (2002).

When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a 
benefit which was previously disallowed or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2002).

The evidence reveals that the residuals of left inguinal 
hernia repair are essentially asymptomatic and that the 
veteran failed to report without good cause for VA 
examinations to determine the current severity of 
residuals of left inguinal hernia repair.  While the 
veteran and his wife testified to the effect that he had 
premature and nocturnal ejaculations related to surgery 
for the left inguinal hernia in service, the evidence does 
not show that the ejaculations are manifestations of a GI 
condition or surgery therefor.  Additionally, RO has 
denied service connection for GU disorders and he has not 
appealed those determinations.

The veteran has an obligation to cooperate, when required, 
in the development of evidence pertaining to his claim.  
The duty to assist is not a one-way street, nor is it a 
blind alley.  Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Olson v. Principi, 3 Vet. App. 480 (1992).  He is always 
free to submit another claim for an increased 
(compensable) evaluation for residuals of left inguinal 
hernia repair by notifying the RO of such intention and of 
his willingness to report for VA examination.

Based upon the circumstances of this case, the claim for 
an increased (compensable) evaluation for residuals of 
left inguinal hernia repair is denied.  38 C.F.R. 
§ 3.655(b).





ORDER

An increased (compensable) evaluation for residuals of 
left inguinal hernia repair is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

